Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   DETAILED ACTION
	
1.	This office action is in response to RCE filed September 16, 2021.  Claims 11 and 15 have been canceled, claims 1-10, 12-14 and 16-26 are presented for examination and pending in the application.  

              Claim Rejections - Double Patenting
2.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
     The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

     Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of commonly assigned copending Application No. 16/225,559.  Although the claims at issue are not identical, they are not patentably distinct from each other because commonly assigned copending application 16/225,559 claims an “apparatus” comprising a memory module comprising one or more types of memory “media,” a first interface couplable to a host to communicate with the host and transfer commands between the host and the “apparatus” array [see claim 1, lines 4-6 of commonly assigned copending application 16/225,559, and claim 1, lines 5-6 of the present application, as well as corresponding parts of claims 7 and 18, e.g.], and a second interface couplable to a second or “remote” memory module to communicate with the remote memory module and transfer commands between the “apparatus” and the second or “remote” memory module [see claim 1, lines 7-10 of commonly assigned copending application 16/225,559, and claim 1, 
     Although commonly assigned copending application 16/225,559 does not explicitly claim that the memory module includes a plurality of memory “devices” (as opposed to memory “media”) and a controller, commonly assigned copending application 16/225,559 does claim that the memory module may include one or more types of memory “media” including at least one non-volatile memory array [see claim 1, lines 2-3 of commonly assigned copending application 16/225,559 and claim 1, line 2 of the present application, e.g.], and that the memory module may comprise DRAM or a NVDIMM [see claims 2, 5, 14 and 15 of commonly assigned copending application 16/225,559, e.g.], which are commonly formed using a plurality of memory “devices.”  Thus, it would have been readily obvious to one of ordinary skill in the art to provide a plurality of memory “devices” as the one or more types of “memory media” to store data in the memory module of the “apparatus” of commonly assigned copending application 16/225,559.  Commonly assigned copending application 16/225,559 also claims that the first and second interfaces are configured to transfer data or commands, or both, between the memory module and host, and between a first memory module and a second “remote” memory module [see claim 1, lines 4-10 of commonly assigned copending application 16/225,559, e.g.], so that it 
     Since applicant’s claims “read on” an apparatus which would have been obvious to one of ordinary skill in the art provided with the claims of commonly assigned copending application 16/225,559, the invention as set forth in the present claims would have been obvious, within the meaning of 35 U.S.C. 103, in light of the claims of commonly assigned copending application 16/225,559.
     Commonly assigned copending application 16/225,559 also claims that the memory modules may utilize DRAM, 3D XPoint, or non-volatile NAND memory, or a NVDIMM-P which comprises at least some non-volatile memory such as flash memory in a well-known manner [see claims 2-5, 14 and 15 of commonly assigned copending application 16/225,559 and claims 2 and 3 of the present application, e.g.]
     With respect to claims 4-6 and 8-15 of the present application, commonly assigned copending application 16/225,559 also claims that the memory modules may include memory devices 
     As to claims 16 and 17, the use of a direct memory access (DMA) “module” to generate commands for directly accessing memory and transferring data to and from memory devices with reduced overhead (reduced CPU processing, e.g.) was notoriously well-known in the memory or storage art before the effective filing data of the claimed invention, and it would have been obvious to one of ordinary skill in the art to use a well-known direct memory access (DMA) “module” to generate commands to directly access memory and transfer data between memory modules in the “apparatus” and method of commonly assigned copending application 16/225,559 in order to provide reduced overhead (bandwidth and performance benefits) in the “apparatus.”
     This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


     Although commonly assigned copending application 16/226,119 does not explicitly claim that the “apparatus” contains a number of memory devices, it would have been obvious to one of ordinary skill in the art to provide the “apparatus” of commonly assigned copending application 16/226,119 with a number of memory devices so that the “apparatus” can store data being transferred, and 
     Commonly assigned copending application 16/22,119 also claims that the memory modules may utilize DRAM, 3D XPoint, non-volatile such as a NVDIMM [see claims 6-8 of commonly assigned copending application 16/226,119 and claims 2 and 3 of the present application, e.g.]
     With respect to claims 4-6, 8-15 and 23-26, commonly assigned copending application 16/226,119 also claims that the memory modules may include memory devices which are of a different type and use different memory protocols [again see claims 6-7 of commonly assigned copending application 16/226,119, e.g.], and that data may be transferred, including read data and write data, between the host, “apparatus” or “first” memory module, and the second memory module, including transferring data from the “second” memory module to the “apparatus” or “first” memory module  [see claim 9, lines 6-10, as well as claims 11-19, of commonly assigned copending application 16/226,119 and claims 4, 5, 7-15 and 23-26 of the present application, e.g.]

     This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

     Applicant is again respectfully reminded that a complete response to a nonstatutory double patenting rejection (also called an "obviousness-type" or ODP rejection) is either:
    i)  a reply by applicant showing that the claims subject to the rejection, whether previously presented/original claims or amended claims, are patentably distinct from the reference claims (the claims of the commonly assigned copending application), by pointing out specific claim language or 
     ii)  the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP 1490 for a discussion of terminal disclaimers).
     Such a response is required even when the nonstatutory double patenting rejection is provisional.   See MPEP 809.04(I)(B)(1). 

	  			Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103(a) which 
forms the basis for all obviousness rejections set forth in this 
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 


4. 	Claims 1-10, 12-14, 16-17 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nale et al (US 2017/0285941) in view of Li et al (US 2016/0034195) or Hansson , and further in view of Lim et al. US 2019/0236030, hereinafter Lim.
     With respect to (“apparatus”) claims 1 and 7, as well as (method) claim 23, Nale et al (US 2017/0285941) discloses an “apparatus” [see memory module 330, 350 in Figure 3, and memory module 1330, 1350 in Figure 13, e.g.], the “apparatus” comprising a plurality or a number of memory devices [336 in Figure 3; 1302 in Figure 13, e.g.], and a controller coupled to, and configured to control access operations to, the plurality of memory devices [see buffer 338 in Figure 3, and 1332 in Figure 13, noting that the further limitations of a first plurality of memory devices and a second plurality of memory devices configured as cache memory are also taught by Nale since Nale clearly teaches modern computing systems include layers of memory, from the fastest, smallest on die memory storage (e.g., cache), to main memory, to larger and slower nonvolatile storage (e.g. see para.[0004], lines 8-11), herein the first plurality of memory devices are 336 in Figure 3 or 1302 in Figure 13, wherein the second plurality of memory devices as the buffer 338 in Figure 3, and 1332 in Figure 13 can be considered as cache memory as being claimed); which includes read and command/write “engines” or controllers, e.g., coupled to the memory modules or devices or the first plurality and second plurality of memory devices as being claimed, and also see paragraphs [0076] and 

     Nale et al (US ‘941) also teaches that the memory modules may comprise DIMMs with DRAM devices, and thus the controller in the “apparatus” of Nale et al may include a DRAM controller,
It should be noted that Nale et al (US ‘941) discloses that a number of (“third”) commands may be generated by and sent from a controller to an “apparatus” or memory module (claim 7) (note that terms such as “first,” “second” and “third” are somewhat arbitrary).  As discussed above, if the (“third”) commands are directed to memory devices on the “apparatus” or “memory module, the memory module may execute the command, such as a read or write command, and access the memory devices on the (first) memory module.   Nale et al also discusses that received commands may be “passed through” to a second or “remote” memory 
 	Nale however does not explicitly teach that the controller is configured to receive a command from the host requesting data from the (number of) memory device, determine whether data associated with a command is located in the (number of) memory devices of the “apparatus” or memory module, and to selectively transfer data from the memory devices of the “apparatus” or memory module to the host, in response to determining that the data is located in the (number of) memory devices of the “apparatus” or memory module, or transfer the command to a second memory module in response to determining that the data is not located in the number of memory devices of the “apparatus” or “first” memory module, or determine whether data associated with the command is located in the first plurality of memory devices, transfer the data from the first plurality of memory devices to the host in response to determining that the data is located in the first plurality of memory devices (claims 1 and 23); nor generating a number of third commands to be executed by the memory module to transfer data between the memory module and the number of memory devices in response to determining that the data is not located in first plurality of memory devices or the second plurality of memory devices (claims 1, 7 and 23).

     Li et al (US 2016/0034195), first of all, it should be noted that the added limitations of a first number of memory devices and a second number of memory devices configured as cache memory are equivalently taught by Li as cache-style management for near-far memory wherein the near memory works as “cache” for far memory nodes, particularly the cache-style management maintains two inclusive copies of the cached pages, thus reducing the total available memory capacity. On the other hand, when evicted from near memory, a clean cached page can simply be discarded rather than be sent back to far memory, which can save memory bandwidth and reduce memory blocking time  receiving a command from the host requesting data from the (number of) memory device determining whether data associated with a command is located in (a number of) memory devices of an “apparatus” or memory module, and selectively transferring data from the memory devices of the “apparatus” or memory module to the host in response to determining that the data is located in the (number of) memory devices of the “apparatus” or memory module, or transferring the command to a second memory module in response to determining that the data is not located in the number of memory devices of the “apparatus” or “first” memory module.  See, for example, paragraph [0010], lines 4-14; paragraph [0013], lines 3-14, it should also be noted that the third number of command being generated (as being claimed in claim 7; or first/second commands (as being claimed in claim 23) is taught by Li to the extent that it is being claimed in in claim 7 since Li clearly teaches the main memory controllers 111a-b can send memory access commands paragraph [0013], lines 8-9); paragraph [0014], lines 16 et seq. discloses “the routing logic 212 receives memory access commands, determines whether it is the destination, and sends the memory access commands to the memory controller logic 211 for execution if it is the destination. If the memory node 
     In addition, Hansson et al (US) first of all, also disclose the added limitations of a first number of memory devices and a second number of memory devices configured as cache memory, for example, Hanson teaches one of the memory modules is used as a cache for the other memory module, the apparatus may further comprise a cache controller to control use of said one of the first and second memory modules as a cache, the cache controller being arranged to apply a cache allocation policy, and to issue at least one transfer access request to the memory controller when the cache allocation policy indicates that a block of data should be transferred between the first and second memory modules. Hence, the cache controller can insert transfer access requests into the series of requests received by the memory controller as and when needed, in order to cause data to be transferred between the memory modules as required (e.g. see para.[0055], lines 1 et seq.).  Secondly, Hanson further teaches that memory modules may comprise cache memory to provide faster access to important data, or frequently or recently accessed data, and teaches providing a (cache) controller [see cache controller 805 in Figure 13, e.g.] configured to determine 
     Accordingly, it would have been further readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a controller in an  “apparatus” or memory module in order to determine whether data associated with a command is located in memory devices of the “apparatus” or memory module, specifically determining whether data associated with the command is located in the first plurality of memory devices, transfer the data from the first plurality of memory devices to the host in response to determining that the data is located in the first plurality of memory devices; nor generating a number of third commands to be executed by the memory module to transfer data between the 
 	The combination of Nale, Li or Hansson disclose the invention as claimed; Nale, Li or Hansson however do not particularly teach the amended portion wherein the NVDIMM interface is located on a printed circuit board (PCB), and the second interface located off the PCB.  Lim, however in his teaching of memory module, operation method thereof, and operation method of host, discloses the missing element that is known to be required in the system of Nale, Li or Hannsson in order to arrive at Applicant current invention wherein Lim clearly teaches the memory module 100 having multiple memory component such as a controller 110, RAM device 120, and a 
     With respect to claim 2, Nale et al (US ‘941) discloses that the “apparatus” may be a dual in-line memory module and the plurality of memory devices may comprise dynamic random access memory (DRAM) in a well-known manner [see paragraph [0082], lines 1-5, and as well as paragraph [0071], lines 3-6 and 
     With respect to claim 3, Nale et al (US ‘941) discloses that the memory devices of the remote memory module may comprise at least one of 3D XPoint, NAND flash, or NOR flash, or any combination thereof [see paragraph [0074], lines 1-9 and paragraph [0078], lines 6-8, e.g.].
     With respect to claims 4 and 5, Nale et al (US ‘941) discloses that the controller may be configured to cause data from the remote memory module to be transferred to the “apparatus” or first memory module via the second interface, and data to be transferred from the “apparatus” or first memory module to the host via the first interface, and that such operations may occur simultaneously [see paragraph [0063], lines 6-7 and paragraph [0073], lines 14-15, e.g.].
     With respect to claim 6, Nale et al (US ‘941) discloses that the memory modules may comprise different types of memory devices (see paragraphs [0043]-[0044]; paragraph [0071], lines 3-8; and paragraph [0074], e.g.), so that the first interface of the “apparatus” may be considered to be configured according to a first protocol, and the second interface may be considered to 
     With respect to claim 8, as well as claim 9, Nale et al (US ‘941) discloses that the controller is configured to determine that the “first” number of commands are for execution on the “apparatus” or “first” memory module, and to determine that the “second” number of commands are for execution on the (“second” or) “remote” memory module and should be sent or transferred to the buffer or controller on the (second or) “remote” memory module [see paragraphs [0037], [0096], [0099], [0102] and [0106], e.g.].
     With respect to claim 10, Nale et al (US ‘941) discloses that the “first” number of commands and the “second” number of commands are received by the controller from the host [Nale et al (US ‘941) discloses that “first” and “second” commands (for the “first” memory module and “second” (or “remote”) memory module, e.g.) are received by the buffer or controller (338 in Figure 3; read/command write engine 1344, 1354 in Figure 13, e.g.) from the host (310 in Figure 3; 1310 in Figure 13, e.g.)].
     With respect to claims 12 and 13, Nale et al (US ‘941) discloses that the controller may execute a (second) number of commands to perform a write operation by sending data from the host to the second or “remote” memory module on a bus [see paragraph [0035], lines 1-2 and paragraph [0037], lines 1-4, 
     With respect to claim 14, Nale et al (US ‘941) discloses that the “second” number of commands may be generated by the host and “passed through” to the second or “remote” memory module, or may be received by the buffer or controller on a memory module and subsequently generated and transferred to the “remote” memory module [see paragraphs [0056], [0066], [0068], [0076] and [0085], e.g.].  Li et al (US 195) and Hansson et al (US ‘079) also disclose transferring data from memory devices on a second or “remote” memory module to memory devices on a “first” memory module or “apparatus” in response to commands received from a memory controller, with Li et al (US ‘195) teaching that coupling memory modules or “nodes” in this manner allows memory modules or “nodes” to be coupled using point-to-point links, thereby improving scalability and supporting large capacity and high bandwidth storage with heterogeneous memory technologies, allowing for lower overall costs [see paragraphs [0010]-[0011] and [0013] of Li et al (US ‘195), e.g.] and Hansson et al specifically teaching that performing such direct data transfer is particularly useful in systems with DIMMs having different memory characteristics (see, for example, 
 	Thus, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide (“third”) commands from the memory controller to one or more memory modules in Nale et al (US ‘941) to directly transfer data between memory devices on a second or (“remote”) memory module and memory devices on an “apparatus” or “first” memory module, because Li et al (US ‘195) teaches that improved scalability, with support for large storage capacities and high bandwidth storage and heterogeneous memory technologies, may be obtained, and Hansson et al (US ‘079) teaches that latency associated with the data transfer between memory modules may be alleviated or reduced, thereby improving the operating speed of the system.
     With respect to claims 16 and 17, the use of a direct memory access (DMA) “module” to generate commands for directly accessing memory and transferring data to and from memory devices with reduced overhead (reduced CPU processing, e.g.) was notoriously well-known in the memory or storage art before the effective filing data of the claimed invention, Official notice being hereby taken.  One of ordinary skill in the art would have found it readily obvious to use a well-known direct memory access (DMA) “module” to generate commands to directly access 
     With respect to claim 24, Nale et al (US ‘941) discloses that executing the (first) number of commands may include reading data associated with the (first) number of commands from a number of memory devices on the first memory module and 
     With respect to claim 25, as well as claim 26, as discussed above, Nale et al (US ‘941) discloses that the controller of the “apparatus” or “first” memory module [330 in Figure 3, 1330 in Figure 13, e.g.] is configured to receive data from a “second” memory module [350 in Fig. 3, 1340 in Figure 13, e.g.] in response to transferring a command to the second memory module [again see paragraph [0039], lines 1-2 and paragraphs [0040]-[0042], lines 1-2, for example)].

5.  Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nale et al (US 2017/0285941) in view of Hansson et al (US 2018/0089079) and further in view of Lim et al. US 2019/0236030, hereinafter Lim.
     With respect to (independent, “apparatus”) claim 18, Nale et al (US 2017/0285941) discloses an “apparatus” [see memory module 330, 350 in Figure 3, and memory module 1330, 1350 in Figure 13, e.g.], the “apparatus” comprising a number of memory devices [336 in Figure 3; 1302 in Figure 13, e.g.], and a controller coupled to different interfaces and controlling access operations to the plurality of memory devices [see “buffer” 338 in Figure 3, and 1332 in Figure 13, which includes read and command/write “engines” or controllers, e.g., and also 

     However, first of all it should be noted that Hanson teaches providing a memory module or apparatus with a NVDIMM interface and using such an interface with other type interfaces or protocols (e.g. see para.[0052], lines 1 et seq.), secondly Hansson et al also teaches that the memory modules may comprise cache memory to provide faster access to important data, or frequently or recently accessed data, and teaches providing a cache controller [see cache controller 805 in Figure 13, e.g.], 
     Accordingly, it would have been further readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cache controller as taught, for example, by Hansson et al (‘079), in the “apparatus” or memory module of Nale et al (US ‘9041), in order to determine whether data associated with a command is located in the (number of) memory devices of the “apparatus” or memory module, or to forward the command to the controller on a second “remote” 
	The combination of Nale and Hansson disclose the invention as claimed; Nale and Hansson however do not particularly teach the amended portion wherein the NVDIMM interface is located on a printed circuit board (PCB), and the second interface located off the PCB.  Lim, however in his teaching of memory module, operation method thereof, and operation method of host, discloses the missing element that is known to be required in the system of Nale and Hansson in order to arrive at Applicant current invention wherein Lim clearly teaches the memory module 100 having multiple memory component such as a controller 110, RAM device 120, and a nonvolatile NVDIMM memory 130 with the NVDIMM interface connected to the host 101 (e.g. see figure 1) or other components located either (a) on the same printed circuit board (not being illustrated by Lim) or (b) located off the printed circuit board (PCB) as mentioned by Lim by other components in addition to the components illustrated in FIG.1 (e.g. see para.[0033], lines 3-12).  Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to further look into the invention Lim and to implement the first 
     With respect to claim 19, Nale et al (US ‘941) discloses that executing the (first) number of commands may include reading data associated with the (first) number of commands from a number of memory devices on the first memory module and sending the data associated with the first number of commands to the host [again see paragraph [0099], lines 1-7, e.g.].
     With respect to claim 20, as discussed above, Nale et al (US 2017/0285941) in view of Hansson et al (US ‘079) discloses that the controller on an “apparatus” or “first” memory module may be configured to store data in the (number of) memory devices of the “apparatus” or “first” memory module in response to receiving the data from a “second” memory module.
     With respect to claim 21, Hansson et al (US ‘079) also teaches providing a cache tag table or tag information, wherein the cache controller manages the cache tag table and cache data 
     With respect to claim 22, Nale et al (US ‘941) teaches that a command received by the controller on the “apparatus” or memory module from the host may be a command including instructions to transfer between the host and the “second” memory module [see paragraphs [0037] and [0039] of Nale et al, e.g.].

	Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-40684098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

TVT/October 20, 2021

/TUAN V THAI/Primary Examiner, Art Unit 2135